Name: Commission Implementing Decision (EU) 2019/570 of 8 April 2019 laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council as regards rescEU capacities and amending Commission Implementing Decision 2014/762/EU (notified under document C(2019) 2644) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  politics and public safety;  deterioration of the environment;  environmental policy;  forestry;  economic policy
 Date Published: 2019-04-10

 10.4.2019 EN Official Journal of the European Union L 99/41 COMMISSION IMPLEMENTING DECISION (EU) 2019/570 of 8 April 2019 laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council as regards rescEU capacities and amending Commission Implementing Decision 2014/762/EU (notified under document C(2019) 2644) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1313/2013/EU of the European Parliament and of the Council of 17 December 2013 on a Union Civil Protection Mechanism (1), and in particular Article 32(1)(g) thereof, Whereas: (1) The Union Civil Protection Mechanism (the Union Mechanism) set out in Decision No 1313/2013/EU strengthens cooperation between the Union and the Member States and facilitates coordination in the field of civil protection in order to improve the Union's response to natural and man-made disasters. (2) Decision No 1313/2013/EU defines the legal framework of rescEU. RescEU aims to provide assistance in overwhelming situations where overall existing capacities at national level and those committed by Member States to the European Civil Protection Pool are not able to ensure an effective response. (3) In recent years there has been a sharp increase in the number of extreme forest fires in Europe with serious economic, environmental and social consequences. In particular, the 2017 and 2018 forest fire seasons demonstrated the need to be prepared when disasters severely and simultaneously affect several Member States. (4) The changing nature of the forest fire risk has resulted in proven response capacity gaps at Union level. These gaps were particularly evident during the 2017 forest firefighting season when capacities made available via the Union Mechanism were insufficient to respond to the needs of countries requesting assistance. (5) The initial composition of rescEU should therefore be defined with the utmost urgency in accordance with Article 12(2) of Decision No 1313/2013/EU and should in the first implementing decision include aerial forest firefighting capacities to respond to wild fires. Due to the necessary flexibility during the transitional period pursuant to Article 35 of Decision No 1313/2013/EU, the number of rescEU capacities should be indicatively set out in subsequent implementing decisions. (6) In accordance with Article 12(4) of Decision No 1313/2013/EU, quality requirements for aerial forest firefighting capacities under rescEU should be laid down after consultation with Member States and should be based on established international standards, where such standards already exist. Given the lack of established international standards for aerial forest firefighting capacities, the quality requirements for aerial forest firefighting capacities should be based on the existing general requirements for modules under the European Civil Protection Pool and best practices within the Union Mechanism. Those quality requirements should be laid down in an Annex to this Decision. (7) For reasons of budgetary discipline, it is necessary to lay down in this Decision the costs associated with the Union financial support under rescEU during the transitional period. (8) In the interest of sound financial management, direct grants for rescEU capacities during the transitional period should be awarded on the basis of an annual work programme. (9) With the entry into force on 21 March 2019 of Decision (EU) 2019/420 of the European Parliament and of the Council (2), the rules on addressing temporary shortcomings in extraordinary disasters laid out in Commission Implementing Decision 2014/762/EU (3) have become obsolete. For reasons of consistency, Chapter 7 of Implementing Decision 2014/762/EU should be deleted. (10) The measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 33(1) of Decision No 1313/2013/EU, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down rules for the implementation of Decision No 1313/2013/EU as regards: (a) the initial composition of rescEU in terms of capacities and its quality requirements; (b) the financing of capacities during the transitional period referred to in Article 35 of Decision No 1313/2013/EU. Article 2 The initial composition of rescEU 1. rescEU shall consist of aerial forest firefighting capacities. 2. The aerial forest firefighting capacities referred to in paragraph 1 shall include: (a) aerial forest firefighting capacities using airplanes; (b) aerial forest firefighting capacities using helicopters. 3. The quality requirements for the capacities referred to in paragraph 2 are set out in the Annex. Article 3 Financial arrangements for the rescEU capacities referred to in Article 35 of Decision No 1313/2013/EU 1. The Commission shall define in the annual work programme the criteria for awarding direct grants to cover the costs referred to in Article 35 of Decision No 1313/2013/EU which are necessary to ensure rapid access to capacities corresponding to those referred to in Article 2. 2. The costs referred to in Article 35 of Decision No 1313/2013/EU shall include stand-by costs, including if applicable, costs related to maintenance, costs related to staff, costs related to training, including the training of crew and technical staff, costs related to warehousing, costs related to insurance, as well as other costs necessary to ensure the effective availability of such capacities. Article 4 Amendment to Implementing Decision 2014/762/EU Chapter 7 of Implementing Decision 2014/762/EU is deleted. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 8 April 2019. For the Commission Christos STYLIANIDES Member of the Commission (1) OJ L 347, 20.12.2013, p. 924. (2) Decision (EU) 2019/420 of the European Parliament and of the Council of 13 March 2019 amending Decision No 1313/2013/EU on a Union Civil Protection Mechanism (OJ L 77 I, 20.3.2019, p. 1). (3) Commission Implementing Decision 2014/762/EU of 16 October 2014 laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council on a Union Civil Protection Mechanism and repealing Commission Decisions 2004/277/EC, Euratom and 2007/606/EC, Euratom (OJ L 320, 6.11.2014, p. 1). ANNEX QUALITY REQUIREMENTS FOR RESCEU CAPACITIES 1. Aerial forest firefighting capacities using airplanes Tasks  Contribute to the extinction of large forest and vegetal fires by performing aerial firefighting. Capacities  2 airplanes with a minimum capacity of 3 000 litres each or 1 airplane with a minimum capacity of 8 000 litres (1).  Ability to perform continuous operations. Main components  Airplane.  Minimum of two crews.  Technical staff.  Field maintenance kit.  Communication equipment allowing air-to-air and air-to-ground communication. Self-sufficiency  Equipment storage and maintenance of the equipment of the module;  Equipment for the communication with the relevant partners, notably those in charge of the coordination on site. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer in the case of a rapid intervention response (2).  Ability to be deployed in a range of 2 000 km within maximum 24 hours. 2. Aerial forest firefighting capacities using helicopters Tasks  Contribute to the extinction of large forest and vegetal by performing aerial firefighting. Capacities  1 helicopter with a minimum capacity of 3 000 litres (3)  Ability to perform continuous operations. Main components  Helicopter with minimum two crews.  Technical staff.  Water bucket or releasing kit.  1 maintenance set.  1 spare parts set.  Rescue hoists.  Communication equipment allowing air-to-air and air-to-ground communication. Self-sufficiency  Equipment storage and maintenance of the equipment of the module;  Equipment for the communication with the relevant partners, notably those in charge of the coordination on site. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer in the case of a rapid intervention response (4).  Ability to be deployed in a range of 2 000 km within maximum 24 hours. (1) Such requirements may be subject to review based on possible developments on the market of aerial forest firefighting capacities, including in relation to the availability of spare parts. (2) Rapid intervention response is a response operation lasting maximum one day including the flight to and from the site where the rescEU capacity is positioned. (3) For the purposes of implementing Article 35 of Decision No 1313/2013/EU and when justified based on assessment of regional vulnerability, aerial forest firefighting capacities using helicopters may be composed of maximum 3 helicopters with a total minimum capacity of 3 000 litres. (4) Rapid intervention response is a response operation lasting maximum one day including the flight to and from the site where the rescEU capacity is positioned.